Citation Nr: 9921576	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  93-13 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to a disability rating greater than 50 percent for 
generalized anxiety disorder (GAD) with very strong depressive 
features.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from November 1941 to October 1944.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1990 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto 
Rico.

The case returns to the Board following a remand to the RO in 
April 1995.  


REMAND

In a recently decided case, the United States Court of Appeals 
for Veterans Claims ( (the Court") held that a remand by the 
Court or the Board confers on the claimant, as a matter of law, 
the right to compliance with the remand orders.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  Failure of the Board to insure 
compliance with remand instructions constitutes error and 
warrants the vacating of a subsequent Board decision. Id. 

In this case, in the Board's April 1995 remand, the RO was 
instructed to afford the veteran a VA psychiatric examination.  
The examiner was instructed to assign a Global Assessment of 
Functioning (GAF) score consistent with the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (3d ed. rev. 1987) (DSM-IIIR), and to explain what the 
score represented.  The examiner was also instructed to offer an 
opinion as to the relationship between the veteran's GAD with 
strong depressive features and his social and industrial 
adaptability, or lack thereof, to be accompanied by a complete 
rationale.  

A review of the April 1996 VA psychiatric examination report 
reveals that the examiner assigned a GAF score but did not 
provide an explanation as to its meaning.  In addition, the 
examiner's opinion regarding the veteran's social and industrial 
disability was not limited to the effects of the service-
connected psychiatric disorder, but included his medical 
disorders as well.  

In addition, the Board notes that, effective November 7, 1996, VA 
adopted the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV).  61 Fed. Reg. 52695-52702 
(1996) (amending 38 C.F.R. §§ 4.125 & 4.126).  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991) (where the law or 
regulations change while a case is pending, the version most 
favorable to the claimant generally applies).  Due to this 
change, and the noncompliance with the previous remand, a new VA 
psychiatric examination is in order.    

Finally, the Board observes that the veteran did not respond to 
the RO's June 1995 request for evidence of psychiatric treatment 
since 1990.  However, a review of the VA examination report shows 
that the veteran reported taking prescription medication under 
the care of a fee-basis psychiatrist, a Dr. Pedro Oyola Nieves, 
and that he had received care at the San Juan VA facility.  Where 
a disability has already been service connected and there is a 
claim for an increased rating, a mere allegation that the 
disability has become more severe is sufficient to establish a 
well grounded claim.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Therefore, VA has a duty to assist the veteran in developing 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 1991); 
Epps v. Gober, 126 F.3d 1464 (1997).  This duty includes the 
securing of pertinent private or VA medical records.  Robinette 
v. Brown, 8 Vet. App. 69, 76 (1995).  On remand, the RO should 
again request from the veteran information regarding his private 
or VA psychiatric treatment since 1990 so that pertinent medical 
records might be obtained.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should contact the veteran in 
writing and request that he submit the 
names and addresses of health care 
professionals who have treated him for his 
psychiatric disability since 1990, to 
include Dr. Pedro Oyola Nieves, along with 
the approximate dates of treatment.  After 
securing the necessary releases, the RO 
should attempt to obtain records associated 
with any identified treatment.  

2.  The RO should afford the veteran a VA 
psychiatric examination to determine the 
current status of his service-connected GAD 
with very strong depressive features.  All 
indicated tests and studies should be 
performed as deemed necessary by the 
psychiatrist.  The claims folder must be 
made available for review prior to the 
examination.  The psychiatrist is asked to 
describe in detail the symptomatology 
associated with the veteran's psychiatric 
disability in accordance with the DSM-IV.  
In addition, the examiner is asked to 
assign a GAF score and explain what the 
score represents.  Finally, the examiner is 
asked to discuss the extent to which the 
veteran's social and industrial 
adaptability is impacted or impaired solely 
by reason of his psychiatric 
disability.  Prior to the examination, the 
RO must inform the veteran in writing of 
all consequences of his failure to report 
for the examination in order that he may 
make an informed decision regarding his 
participation in said examination.  

3.  After completing any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
veteran's claim of entitlement to a 
disability rating greater than 50 percent 
for GAD with very strong depressive 
features.  If the disposition remains 
unfavorable to the veteran, the RO should 
furnish the veteran and his representative 
a supplemental statement of the case and 
afford the applicable opportunity to 
respond.  

Thereafter, the case should be returned to the Board for final 
appellate review, if in order.  The Board intimates no opinion as 
to the ultimate outcome of the veteran's claim.  He is free to 
submit additional evidence as desired.  

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



